Citation Nr: 0803374	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for left side weakness/numbness.  

2.  Entitlement to an increased disability evaluation for the 
veteran's cluster headaches, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1970 to May 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for left 
side weakness/numbness and denied an increased disability 
evaluation for the veteran's cluster headaches.  

The issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for left side weakness/numbness is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  

The veteran submitted claims of entitlement to service 
connection for chronic eczema of the left arm; chronic herpes 
zoster residuals; an arthritic disorder; and a dental 
disorder to include multiple root canals.  It appears that 
the RO has not had an opportunity to act upon the claims.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issues.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); 
Black v. Brown, 10 Vet. App. 279, 284 (1997); Shockley v. 
West, 11 Vet. App. 208 (1998).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2007).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2007).  


FINDING OF FACT

The veteran's cluster headaches have been shown to be 
manifested by no more than intermittent headaches of 
indeterminate frequency without associated impairment of his 
activities of daily living.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's cluster headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a), 4.20, 4.124a, Diagnostic Code 8100 
(2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for an increased evaluation for his cluster 
headaches, the Board observes that the RO issued VCAA notices 
to the veteran in January 2004, March 2004, May 2004, and 
August 2004 which informed the veteran of the evidence 
generally needed to support a claim for an increased 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The VCAA notices were issued 
prior to the November 2004 rating decision from which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  There 
remains no issue as to the substantial completeness of the 
veteran's claim for an increased evaluation for his cluster 
headaches.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  


II.  Historical Review

The veteran's service medical records reflect that he was 
treated for headaches associated with meningococcal 
meningitis.  The report of a May 1978 VA examination for 
compensation purposes states that the veteran was diagnosed 
with cluster headaches.  In July 1978, the RO established 
service connection for cluster headaches and assigned a 10 
percent evaluation for that disability.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  The Rating Schedule 
does not specifically address cluster headaches.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disability under provisions of the schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (2007).  
The Board finds that the veteran's service-connected cluster 
headaches are most closely analogous to migraine as both 
disorders are manifested by similar symptomatologies and 
associated impairment.  

A 10 percent evaluation is warranted for migraine with 
characteristic prostrating attacks averaging one every two 
months over the last several months.  A 30 percent evaluation 
requires migraine with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).  

VA clinical documentation dated in January 2004 and March 
2004 states that the veteran complained of left-sided 
headaches.  At a September 2004 VA examination for 
compensation purposes, the veteran complained of intermittent 
left-sided headaches with associated photophobia and 
phonophobia.  He clarified that his last headache occurred 
the day prior to the examination.  The veteran reported that 
his headaches lasted between 45 minutes and one hour; were 
not "bad;" did "not interfere with his activities of daily 
living at this time;" and did not necessitate the use of any 
medication.  The examiner commented that it was "difficult 
to describe the frequency" of the veteran's headaches.  The 
examiner commented that "it is likely that patient has 
history of intractable cluster headaches in the past and now 
getting better over last several years."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's cluster headaches have been reported to be 
intermittent and not to impair his activities of daily 
living.  The frequency of the veteran's headaches was noted 
to be "difficult to describe."  In the absence of any 
objective evidence of headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, the Board concludes that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's cluster headaches.  38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8100 (2007).  


ORDER

An increased evaluation for the veteran's cluster headaches 
is denied.  


REMAND

In an April 2007 written statement, the veteran advanced that 
he "recently had an appointment" for evaluation of his 
left-sided complaints at the Hines VA Medical Center.  
Clinical documentation of the cited VA treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holding in Kent 
v. Nicholson, 20 Vet.App. 1 (2006) are 
fully met.  

2.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Hines, 
Illinois, VA Medical Center after August 
2004, not already of record, for 
incorporation into the record.

3.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen the veteran's 
claim of entitlement to service 
connection for left side 
weakness/numbness.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


